DETAILED ACTION
Claim(s) 1-160 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention or
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application  
                 for patent published or deemed published under section 122(b), in which the patent or application, as  the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 111, 112, 113, 114, 115, 116, 117, 118, 119, 120, 143, 144, 145, 146, 147, 148, 149, 150, 151, 152, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (US 20220095389 A1).

In regards to claim 15, 47, 79, 111, 143 CHEN (US 20220095389 A1) teaches a method for wireless communications at a user equipment (UE), comprising:
  	receiving a signal indicating a set of resources for an uplink data transmission, the signal further identifying a set of available first parameter values for the uplink data transmission ((Fig 2, 201], [Par. 10], [Par. 14]  [Par. 76] describe and show the terminal device receiving a grant allowing the uplink data transmission and an indication information including random access configuration information and aggregation level, wherein the aggregation level is a first or second parameter value.)
  	receiving a grant activating the set of resources for the uplink data transmission, the grant indicating a second parameter value for the uplink data transmission ([Fig 2, 201] [Par. 8] [Par. 10] [Par. 11] terminal device receives indication information from a network device including random access configuration information including random access channel resource information and first transport block sizes TBSs at different area level, where the TBS is a first or second parameter value);
 	determining a first parameter value for the uplink data transmission from the set of available first parameter values based at least in part on the second parameter value indicated in the grant ([Par. 16] “the first indication information further includes at least one of an area level and a parameter for performing area level classification based on signal qualities of a cell; the at least one slot aggregation level that is of the PUSCH in the random access procedure and that is supported by the network device includes at least one slot aggregation level that is of the PUSCH in the random access procedure and that is supported by the network device at different area levels, the random access configuration information includes random access configuration information at different area levels, and the first TBS includes first transport block sizes TBSs at different area levels; and the terminal determines an area level of the terminal based on a signal quality of the cell in which the terminal is located, and further determines slot aggregation information, a TBS, and random access configuration information at the area level.”); and
 	performing the uplink data transmission using the set of resources and
according to the first parameter value and the second parameter value, wherein the first
parameter value comprises either a transport block size (TBS) parameter or a slot aggregation
factor and the second parameter value comprise either the slot aggregation factor or the TBS
parameter ([Fig. 2, 202] and [Par. 12] show and describe the terminal performing the uplink data transmission using the set of resources and according to the first parameter value and the second parameter value).

In regards to claim 16, 48, 80, 112, 144, CHEN (US 20220095389 A1) teaches the method of claim 15, wherein the first parameter value comprises the slot aggregation factor and the second parameter value comprises the TBS parameter, further comprising: identifying, based at least in part on the signal, a scaler associated with the TBS parameter; and identifying the slot aggregation factor for the uplink data transmission based at least in part on the scaler and the TBS parameter indicated in the grant (CHEN [Par. 16] teaches identifying based on the signal, indication information, a scaler, area level/parameter for area level classification, and identifying the slot aggregation and TBS size, based on the area level).

 	In regards to claim 17, 49, 81, 113, 145, CHEN teaches the method of claim 15, wherein the first parameter value comprises the slot aggregation factor and the second parameter value comprises the TBS parameter,
further comprising: 										identifying the slot aggregation factor for the uplink data transmission based at
least in part on the TBS parameter indicated in the grant and the set of available first
parameter values indicated in the signal (CHEN [Par. 16] teaches identifying slot aggregation based on TBS parameter and set of available parameter values, TBS sizes at the different area levels).

 	In regards to claim 18, 50, 82, 114, 146, CHEN teaches the method of claim 15, wherein the first parameter value comprises
the TBS parameter and the second parameter value comprises the slot aggregation factor,
further comprising:
 	identifying, based at least in part on the signal, a scaler associated with the slot
aggregation factor; and
 	identifying the TBS parameter for the uplink data transmission based at least
in part on the scaler and the slot aggregation factor indicated in the grant (CHEN [Par. 16] teaches identifying based on the signal, indication information, a scaler, area level/parameter for area level classification, and identifying the slot aggregation and TBS size, based on the area level).

	In regards to claim 19, 51, 83, 115, 147, CHEN teaches the method of claim 15, wherein the first parameter value comprises the TBS parameter and the second parameter value comprises the slot aggregation factor,
further comprising:
 	identifying the TBS parameter for the uplink data transmission based at least
in part on the slot aggregation factor indicated in the grant and the set of available first
parameter values indicated in the signal (CHEN [Par. 16] teaches identifying slot aggregation based on TBS parameter and set of available parameter values, TBS sizes at the different area levels).


 	In regards to claim 20, 52, 84, 116, and 148, CHEN (US 20220095389 A1) teaches a method for wireless communications at a base station, comprising: 			 
 	transmitting a signal indicating a set of resources for an uplink data transmission, the signal further identifying a set of available first parameter values for the uplink data transmission([Fig 2, 201] [Par. 8] [Par. 10] [Par. 11] terminal device receives indication information from a network device including random access configuration information including random access channel resource information and first transport block sizes TBSs at different area level, where the TBS is the first parameter value);
 	determining a first parameter value for the uplink data transmission from the
set of available first parameter values based at least in part on a second parameter value
indicated in a grant([Par. 16] “the first indication information further includes at least one of an area level and a parameter for performing area level classification based on signal qualities of a cell; the at least one slot aggregation level that is of the PUSCH in the random access procedure and that is supported by the network device includes at least one slot aggregation level that is of the PUSCH in the random access procedure and that is supported by the network device at different area levels, the random access configuration information includes random access configuration information at different area levels, and the first TBS includes first transport block sizes TBSs at different area levels; and the terminal determines an area level of the terminal based on a signal quality of the cell in which the terminal is located, and further determines slot aggregation information, a TBS, and random access configuration information at the area level.”);
 	transmitting the grant activating the set of resources for the uplink data
transmission, the grant indicating the second parameter value for the uplink data
transmission((Fig 2, 201], [Par. 10], [Par. 14]  [Par. 76] describe and show the terminal device receiving a grant allowing the uplink data transmission and an indication information including random access configuration information and aggregation level, wherein the aggregation level is the second parameter value);; and
 	performing the uplink data transmission using the set of resources and
according to the first parameter value and the second parameter value, wherein the first
parameter value comprises either a transport block size (TBS) parameter or a slot aggregation
factor and the second parameter value comprise either the slot aggregation factor or the TBS
parameter([Fig. 2, 202] and [Par. 12] show and describe the terminal performing the uplink data transmission using the set of resources and according to the first parameter value and the second parameter value).

In regards to claim 21, 53, 85, 117, 149, CHEN (US 20220095389 A1) teaches the method of claim 20, wherein the first parameter value comprises the slot aggregation factor and the second parameter value comprises the TBS parameter, further comprising: identifying, based at least in part on the signal, a scaler associated with the TBS parameter; and identifying the slot aggregation factor for the uplink data transmission based at least in part on the scaler and the TBS parameter indicated in the grant (CHEN [Par. 16] teaches identifying based on the signal, indication information, a scaler, area level/parameter for area level classification, and identifying the slot aggregation and TBS size, based on the area level).

 	In regards to claim 22, 54, 86, 118, 150, CHEN teaches the method of claim 20, wherein the first parameter value comprises the slot aggregation factor and the second parameter value comprises the TBS parameter,
further comprising: 										identifying the slot aggregation factor for the uplink data transmission based at
least in part on the TBS parameter indicated in the grant and the set of available first
parameter values indicated in the signal (CHEN [Par. 16] teaches identifying slot aggregation based on TBS parameter and set of available parameter values, TBS sizes at the different area levels).

 	In regards to claim 23, 55, 87, 119, 151, CHEN teaches the method of claim 20, wherein the first parameter value comprises the TBS parameter and the second parameter value comprises the slot aggregation factor,
further comprising:
 	identifying, based at least in part on the signal, a scaler associated with the slot
aggregation factor; and
 	identifying the TBS parameter for the uplink data transmission based at least
in part on the scaler and the slot aggregation factor indicated in the grant (CHEN [Par. 16] teaches identifying based on the signal, indication information, a scaler, area level/parameter for area level classification, and identifying the slot aggregation and TBS size, based on the area level).
.
 	In regards to claim 24, 56, 88, 120, 152, CHEN teaches the method of claim 20, wherein the first parameter value comprises the TBS parameter and the second parameter value comprises the slot aggregation factor,
further comprising:
 	identifying the TBS parameter for the uplink data transmission based at least
in part on the slot aggregation factor indicated in the grant and the set of available first
parameter values indicated in the signal (CHEN [Par. 16] teaches identifying slot aggregation based on TBS parameter and set of available parameter values, TBS sizes at the different area levels)..

Claim(s) 25, 26, 27, 28, 29, 30, 31, 32, 57, 58, 59, 60, 61, 62, 63, 64, 89, 90, 91, 92, 93, 94, 95, 96, 121, 122, 123, 124, 125, 126, 127, 128, 153, 154, 155, 156, 157, 158, 159 and 160 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ANDERSSON (WO 2020/165835 cited in IDS received June 7, 2020)

In regards to claim 25, 57, 89, 121, and 153, ANDERSSON (WO 2020/165835) teaches a method for wireless communications at a user equipment (UE), comprising:
 	transmitting an indication that uplink data is to be transmitted in an uplink data
transmission ([Par. 52] the user equipment provides feedback information);
 	receiving, based at least in part on the indication, a grant triggering the uplink
data transmission, wherein the grant triggers the uplink data transmission using a plurality of
transport blocks ([Par. 53] and [Fig 8, 810] show receiving a configuration message that includes transmit format data corresponding to a multiple segment transmission); and 					performing the uplink data transmission using a set of resources and based at
least in part on the grant, the set of resources spanning the plurality of transport blocks ([Par. 53], [Par. 113], [Fig. 8, 820] show the multiple segment transmission involving transport blocks 1 and 2).

In regards to claim 26, 58, 90, 122, 154, ANDERSSON teaches the method of claim 25, further comprising: receiving a signal indicating a set of resources spanning the plurality of transport blocks ([Par. 53] describes a resource allocation that indicates a set of resources spanning the multiple segment transmission).

In regards to claim 27, 59, 91, 123, 155, ANDERSSON teaches the method of claim 25, further comprising: identifying the set of resources spanning the plurality of transport based at least in part on the grant ([Par. 90] describes the UE determining resources based on the grant).

In regards to claim 28, 60, 92, 124, 156, ANDERSSON teaches the method of claim 25, further comprising: identifying, based at least in part on the grant, at least one of a repetition pattern, a frequency hopping pattern, a demodulation reference signal bundling, or any combination thereof, wherein the uplink data transmission is performed according to the repetition pattern, the frequency hopping pattern, the demodulation reference signal bundling, or a combination thereof ([Par. 290] shows where the grant includes an indication of a frequency hopping pattern).
 
 	In regards to claim 29, 61, 93, 125, 157, ANDERSSON (WO 2020/165835) teaches a method for wireless communications at a base station, comprising:
 	receiving, from a user equipment (UE), an indication that uplink data is to be transmitted in an uplink data transmission ([Par. 52] the user equipment provides feedback information);
 	transmitting, based at least in part on the indication, a grant triggering the
uplink data transmission, wherein the grant triggers the uplink data transmission using a
plurality of transport blocks([Par. 53] and [Fig 8, 810] show receiving a configuration message that includes transmit format data corresponding to a multiple segment transmission); and
 	performing the uplink data transmission using a set of resources and based at
least in part on the grant, the set of resources spanning the plurality of transport blocks([Fig. 2, 202] and [Par. 12] show and describe the terminal performing the uplink data transmission using the set of resources and according to the first parameter value and the second parameter value).

In regards to claim 30, 62, 94, 126, 158 ANDERSSON teaches the method of claim 29, further comprising: transmitting a signal indicating a set of resources spanning the plurality of transport blocks ([Par. 53] describes a resource allocation that indicates a set of resources spanning the multiple segment transmission).

In regards to claim 31, 63, 95, 127, 159, ANDERSSON teaches the method of claim 29, further comprising: identifying the set of resources spanning the plurality of transport based at least in part on the grant ([Par. 90] describes the UE determining resources based on the grant).

In regards to claim 32, 64, 96, 128, 160 ANDERSSON teaches the method of claim 29, further comprising: identifying, based at least in part on the grant, at least one of a repetition pattern, a frequency hopping pattern, a demodulation reference signal bundling, or any combination thereof, wherein the uplink data transmission is performed according to the repetition pattern, the frequency hopping pattern, the demodulation reference signal bundling,or a combination thereof ([Par. 290] shows where the grant includes an indication of a frequency hopping pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 6, 7, 8, 12, 13, 14, 33, 37, 38, 39, 40, 44, 45, 46, 65,69, 70, 71, 72, 76, 77, 78, 97, 101, 102, 103, 104, 108, 109, 110, 129, 133, 134, 135, 136, 140, 141, and 142, is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2019/0280757) in view of BACHI (US 20080316959 A1).

  	In regards to claim(s) 1, 33, 65, 97, 129 YANG (US 2019/0280757) discloses a method for wireless communication at a user equipment (UE), comprising: 
 	identifying a resource for a joint uplink transmission 
 	receiving a grant of a set of resources for an uplink data transmission to a base
station ( "[0115] At 510, first base station 105-d may identify multiple sets of spatial parameters for at least a first uplink channel and a second uplink channel of the two or more uplink channels based on the spatial multiplexing configuration. In some cases, each set of spatial parameters from the multiple sets of spatial parameters may be applied to a respective uplink channel spatially multiplexed by UE 115-c. [0116]At 515, first base station 105-d may transmit, and UE 115-c may receive, an indication of the spatial multiplexing configuration and the multiple sets of spatial parameters...[0117] At 520, UE 115-c may identify, from the two or more uplink channels, the first uplink channel and the second uplink channel for transmission on a CC. In some cases, the first uplink channel and the second uplink channel may be of different types. For example, the first uplink channel or the second uplink channel may respectively include PUCCH/PUSCH, PRACH, or SRS. "); and							performing the joint uplink transmission 

connection with performing the uplink data transmission using the set of resources for the
uplink data transmission("[0122] At 545 and/or 550, UE 115-a may simultaneously transmit the spatially multiplexed first uplink channel and second uplink channel on the set of resources. ").
 	YANG differs from claim 1 in that Yang is silent on the joint uplink transmission comprising a sounding reference signal (SRS) and scheduling request. However YANG [Par. 117] does teach where the joint uplink transmission comprises a PUSCH and a SRS. Furthermore other prior art of record such as [BACHI, US 20080316959 A1] teach in [Par. 8] where a PUSCH is used to deliver a scheduling request for the purpose of acquiring communication resources.
 	Thus, based upon the findings of BACHI it would have been obvious before the effective filing date of the claimed invention to modify YANG by transmitting a scheduling request on the PUSCH to arrive at the joint uplink transmission comprising a sounding reference signal (SRS) and scheduling request, in order to take advantage of the benefit yielded by the use of a scheduling request.

 	In regards to claim 5, 37, 69, 101, 133, YANG teaches the method of claim 1, further comprising: identifying at least one of a repetition pattern, a frequency hopping pattern, a demodulation reference signal (DMRS) bundling, or a combination thereof, wherein the uplink data transmission, the joint uplink transmission, or both, are transmitted according to the repetition pattern, the frequency hopping pattern, the DMRS bundling, or a combination thereof ([Par. 123] teaches joint transmission according to DMRS bundling).

In regards to claim 6, 38, 70, 102, 134, YANG teaches the method of claim 1, further comprising: receiving a signal indicating the resource for the joint uplink transmission ([Fig. 5, 515] shows receiving a signal indicating the resource for the joint uplink transmission).

In regards to claim 7, 39, 71, 103, 135, YANG teaches the method of claim 6, wherein the signal comprises at least one of the grant, a radio resource control (RRC) signal, a medium access control (MAC) control element (CE), a downlink control information, or a combination thereof ([YANG, Par. 116] teaches where the signal is transmitted via RRC).


 	In regards to claim 8, 40, 72, 104, 136, YANG (US 2019/0280757) discloses a method for wireless communication at a base station, comprising:
 	identifying a resource for a joint uplink transmission transmitting a grant of a set of resources for an uplink data transmission from a
user equipment (UE) ( "[0115] At 510, first base station 105-d may identify multiple sets of spatial parameters for at least a first uplink channel and a second uplink channel of the two or more uplink channels based on the spatial multiplexing configuration. In some cases, each set of spatial parameters from the multiple sets of spatial parameters may be applied to a respective uplink channel spatially multiplexed by UE 115-c. [0116]At 515, first base station 105-d may transmit, and UE 115-c may receive, an indication of the spatial multiplexing configuration and the multiple sets of spatial parameters...[0117] At 520, UE 115-c may identify, from the two or more uplink channels, the first uplink channel and the second uplink channel for transmission on a CC. In some cases, the first uplink channel and the second uplink channel may be of different types. For example, the first uplink channel or the second uplink channel may respectively include PUCCH/PUSCH, PRACH, or SRS. "); and 			performing the joint uplink transmission 

connection with performing the uplink data transmission using the set of resources for the
uplink data transmission("[0122] At 545 and/or 550, UE 115-a may simultaneously transmit the spatially multiplexed first uplink channel and second uplink channel on the set of resources. ").
	YANG differs from claim 8 in that Yang is silent on the joint uplink transmission comprising a sounding reference signal (SRS) and scheduling request. However YANG [Par. 117] does teach where the joint uplink transmission comprises a PUSCH and a SRS. Furthermore other prior art of record such as [BACHI, US 20080316959 A1] teach in [Par. 8] where a PUSCH is used to deliver a scheduling request for the purpose of acquiring communication resources.
 	Thus, based upon the findings of BACHI it would have been obvious before the effective filing date of the claimed invention to modify YANG by transmitting a scheduling request on the PUSCH to arrive at the joint uplink transmission comprising a sounding reference signal (SRS) and scheduling request, in order to take advantage of the benefit yielded by the use of a scheduling request.

In regards to claim 12, 44, 76, 108, 140, YANG teaches the method of claim 8, further comprising: identifying at least one of a repetition pattern, a frequency hopping pattern, a demodulation reference signal (DMRS) bundling, or a combination thereof, wherein the uplink data transmission, the joint uplink transmission, or both, are transmitted according to the repetition pattern, the frequency hopping pattern, the DMRS bundling, or a combination thereof ([Par. 123] teaches joint transmission according to DMRS bundling).

In regards to claim 13, 45, 77, 109, 141 YANG teaches the method of claim 8, further comprising: transmitting a signal indicating the resource for the joint uplink transmission ([Fig. 5, 515] shows receiving a signal indicating the resource for the joint uplink transmission).

In regards to claim 14,46,78, 110, 142 YANG teaches the method of claim 13, wherein the signal comprises at least one of the grant, a radio resource control (RRC) signal, a medium access control (MAC) control element (CE), a downlink control information, or a combination thereof ([YANG, Par. 116] teaches where the signal is transmitted via RRC).

Claim(s) 2, 3, 9, 10, 34, 35, 41, 42,66, 67, 73, 74, 98, 99, 105, 106, 130, 131, 137 and 138, is/are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2019/0280757) in view of BACHI (US 20080316959 A1) in view of AIBA (USPGPub No. 20110092240).

 	In regards to claim 2, 34, 66, 98, 130, YANG is silent on the method of claim 1, wherein performing the uplink data transmission and the joint uplink transmission comprises: transmitting the uplink data transmission and the joint uplink transmission back-to-back according to a time division multiplexing technique and using one or more subcarriers.
	Despite these differences similar features have been seen in other prior art involving uplink communication. AIBA (USPGPub No. 20110092240) [Fig. 11] transmitting information on the PUSCH (i.e. channel feedback report, ACK/NACK) and a joint uplink transmission (scheduling request, reference signal/pilot signal) back-to-back according to a time division multiplexing technique and using one or more subcarriers (i.e. frequencies).
	Therefore based upon the teachings of AIBA it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify YANG by transmitting the uplink data transmission and the joint uplink transmission back-to-back according to a time division multiplexing technique and using one or more subcarriers, to take advantage of the benefits yielded by Time-Division Multiplexing.

 	In regards to claim 3, 35, 67, 99, 131, YANG is silent on the method of claim 1, wherein performing the uplink data transmission and the joint uplink transmission comprises: multiplexing the uplink data transmission with the scheduling request to obtain a multiplexed uplink transmission; and
 transmitting the multiplexed uplink transmission and the sounding reference
signal back-to-back according to a time division multiplexing technique and using one or
more subcarriers Despite these differences similar features have been seen in other prior art involving uplink communication. AIBA (USPGPub No. 20110092240) [Fig. 11] multiplexing PUSCH  (i.e. channel feedback report, ACK/NACK) with a scheduling request (scheduling request, reference signal/pilot signal) and transmitting the multiplexed uplink transmission and the sounding reference signal back-to-back according to a time-division multiplexing technique and using one or more subcarriers (i.e. frequencies).
	Therefore based upon the teachings of AIBA it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify YANG by : multiplexing the uplink data transmission with the scheduling request to obtain a multiplexed uplink transmission; and transmitting the multiplexed uplink transmission and the sounding reference
signal back-to-back according to a time division multiplexing technique and using one or
more subcarriers, to take advantage of the benefits yielded by Time-Division Multiplexing.


 In regards to claim 9, 41, 73, 105, 137, YANG is silent on the method of claim 8, wherein performing the uplink data
transmission and the joint uplink transmission comprises:  receiving the uplink data transmission and the joint uplink transmission back-to-back according to a time division multiplexing technique and using one or more subcarriers.
 	Despite these differences similar features have been seen in other prior art involving uplink communication. AIBA (USPGPub No. 20110092240) [Fig. 11] transmitting information on the PUSCH (i.e. channel feedback report, ACK/NACK) and a joint uplink transmission (scheduling request, reference signal/pilot signal) back-to-back according to a time division multiplexing technique and using one or more subcarriers (i.e. frequencies).
	Therefore based upon the teachings of AIBA it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify YANG to arrive at the method of claim 8, wherein performing the uplink data transmission and the joint uplink transmission comprises:  receiving the uplink data transmission and the joint uplink transmission back-to-back according to a time division multiplexing technique and using one or more subcarriers.
, to take advantage of the benefits yielded by Time-Division Multiplexing.

In regards to claim 10, 42, 74, 106, 138, YANG is silent on the method of claim 8, wherein performing the uplink data transmission and the joint uplink transmission comprises: receiving a multiplexed uplink transmission and the sounding reference signal back-to-back according to a time division multiplexing technique and using one or more subcarriers, the multiplexed uplink transmission comprising the uplink data transmission multiplexed with the scheduling request.
 	Despite these differences similar features have been seen in other prior art involving uplink communication. AIBA (USPGPub No. 20110092240) [Fig. 11] multiplexing PUSCH  (i.e. channel feedback report, ACK/NACK) with a scheduling request (scheduling request, reference signal/pilot signal) and transmitting the multiplexed uplink transmission and the sounding reference signal back-to-back according to a time-division multiplexing technique and using one or more subcarriers (i.e. frequencies).
 	Therefore based upon the teachings of AIBA it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify YANG to arrive at the method of claim 8, wherein performing the uplink data transmission and the joint uplink transmission comprises: receiving a multiplexed uplink transmission and the sounding reference signal back-to-back according to a time division multiplexing technique and using one or more subcarriers, the multiplexed uplink transmission comprising the uplink data transmission multiplexed with the scheduling request, to take advantage of the benefits yielded by Time-Division Multiplexing.


Allowable Subject Matter
Claim(s) 4, 11, 36, 43, 68, 75, 100, 107, 132, and 139 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476